Citation Nr: 9922867	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  93-11 357	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Montgomery, Alabama



THE ISSUE

Entitlement to an increased rating for service-connected 
tinea cruris, currently rated 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel






INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1992 rating decision by the RO.  

The Board remanded the case in March 1995 for further 
development.  



FINDINGS OF FACT

1.  The veteran's claim for increase cannot be decided 
without a current VA examination to evaluate the severity of 
the service-connected tinea cruris.  

2.  The veteran failed to report for a VA examination 
scheduled in conjunction with his claim for increase without 
good cause.  



CONCLUSION OF LAW

The veteran's claim for an increased rating for the service-
connected tinea cruris must be denied.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.655, 
4.118 including Diagnostic Codes 7806, 7813 (1998).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board previously remanded this case to provide the 
veteran with a VA dermatological examination to determine the 
current severity of his service-connected tinea cruris.  The 
examination was scheduled for December 3, 1997; however, the 
veteran failed to report for the examination.  

38 C.F.R. § 3.655 (a)(b) provides the following:

(a) General.  When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  

(b) Original or Reopened Claim or Claim for Increase.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim...or a claim for increase, the claim shall be 
denied.  

The veteran's failure to report for his dermatological 
examination on December 3, 1997, has not been explained.  As 
noted hereinabove, "[w]hen a claimant fails to appear for a 
scheduled reexamination pursuant to a claim for an increased 
rating, 38 C.F.R. § 3.655(b) mandates that the claim be 
denied unless the appellant has good cause for his failure to 
appear."  Engelke v. Gober, 10 Vet. App. 396, 399 (1997).  
As no such good cause has been shown, his claim for increase 
must be denied.  

Furthermore, as the disposition of this claim is based on the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  



ORDER

The claim for an increased rating for the service-connected 
tinea cruris is denied.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

